Rehearing granted, rehearing
en banc denied, and case
placed in abeyance by order
filed 2/20/01
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6719



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID EARL BEASLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-94-122-F, CA-98-810-5-F)


Submitted:   October 17, 2000             Decided:   November 1, 2000


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


David Earl Beasley, Appellant Pro Se. Fenita Morris Shepard, OF-
FICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Earl Beasley appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Beasley, Nos. CR-94-122-F; CA-98-810-

5-F (E.D.N.C. Sept. 28, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 3